IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs October 1, 2002

                   STATE OF TENNESSEE v. CARLOS HAYNES

                      Appeal from the Circuit Court for Madison County
                               No. 01-751   Roger Page, Judge



                  No. W2002-00315-CCA-R3-CD - Filed November 6, 2002


The Defendant, Carlos Haynes, pled guilty to possession of marijuana with the intent to sell, a Class
E felony, and possession of drug paraphernalia, a Class A misdemeanor. As part of his plea
agreement, he expressly reserved with the consent of the trial court and the State the right to appeal
a certified question of law pursuant to Tennessee Rule of Criminal Procedure 37(b)(2)(i). The
certified question of law concerns the validity of a search warrant. We affirm the judgment of the
trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR. and
ALAN E. GLENN, JJ., joined.

George Morton Googe, District Public Defender and David Chrichton, Assistant Public Defender,
Jackson, Tennessee, for the appellant, Carlos Haynes.

Paul G. Summers, Attorney General and Reporter; P. Robin Dixon, Jr., Assistant Attorney General;
Jerry Woodall, District Attorney General; and Angela Scott, Assistant District Attorney General, for
the appellee, State of Tennessee.

                                             OPINION


        On May 24, 2001, police officers executed a search warrant at 200 Lambuth Boulevard in
Jackson, Tennessee. During the search of the premises, officers observed the Defendant, Carlos
Haynes, sitting on a couch in the living room. The officers found marijuana and a set of scales in
the kitchen.

       On September 4, 2001, the Madison County Grand Jury returned an indictment charging the
Defendant with two counts of possession of marijuana with the intent to sell or deliver and one count
of possession of drug paraphernalia. On December 21, 2001, the Defendant filed a motion to
suppress all the evidence seized at his residence. At the suppression hearing on January 14, 2002,
the Defendant testified that he lived at 200 Lambuth Boulevard when the police executed the search
warrant on those premises. He stated that, although the residence appeared to be a one-family
residence, it was actually a duplex. The Defendant argued that the search warrant was invalid
because it failed to adequately describe the place to be searched pursuant to State v. Stinnett, 629
S.W.2d 1 (Tenn. 1982). The court in Stinnett held that “generally a search warrant directed against
a multi[-]unit dwelling is invalid unless it describes the subunit intended to be searched with
sufficient definiteness to exclude the search of an unintended subunit.” Id. at 3. The Defendant
asserted that the warrant failed to describe how the house was divided; therefore the warrant did not
describe the area to be searched sufficiently to exclude the search of an unintended area.

        The trial court overruled the Defendant’s motion, and the Defendant pled guilty on February
7, 2002, to possession of marijuana with the intent to sell and possession of drug paraphernalia. The
Defendant expressly reserved the right to appeal a certified question of law. The trial court’s Order
Reserving Certified Question of Law states the question as “whether the search warrant is invalid
because the subunit of a multiunit dwelling was not described with sufficient definiteness to exclude
the search of an unintended subunit as required under State v. Stinnett, 629 S.W.2d 1 (Tenn. 1982),
U.S.C.A. Const. Amendment 4, and the Tennessee Constitution Article 1, Section 7.”

      Tennessee Rule of Criminal Procedure 37(b)(2) provides that an appeal lies from any
judgment of conviction entered pursuant to a plea of guilty or nolo contendere if
      (i) Defendant entered into a plea agreement under Rule 11(e) but explicitly reserved
      with the consent of the state and of the court the right to appeal a certified question
      of law that is dispositive of the case; or
      ...
      (iv) Defendant explicitly reserved with the consent of the court the right to appeal a
      certified question of law that is dispositive of the case.

In State v. Preston, 759 S.W.2d 647 (Tenn. 1988), our supreme court set forth the following
prerequisites for appellate review of certified questions pursuant to this Rule of Criminal Procedure:
        Regardless of what has appeared in prior petitions, orders, colloquy in open court or
        otherwise, the final order or judgment from which the time begins to run to pursue
        a T.R.A.P. 3 appeal must contain a statement of the dispositive certified question of
        law reserved by defendant for appellate review and the question of law must be stated
        so as to clearly identify the scope and the limits of the legal issue reserved. For
        example, where questions of law involve the validity of searches and the
        admissibility of statements and confessions, etc., the reasons relied upon by
        defendant in the trial court at the suppression hearing must be identified in the
        statement of the certified question of law and review by the appellate courts will be
        limited to those passed upon by the trial judge and stated in the certified question,
        absent a constitutional requirement otherwise. Without an explicit statement of the
        certified question, neither the defendant, the State nor the trial judge can make a
        meaningful determination of whether the issue sought to be reviewed is dispositive


                                                 -2-
       of the case. . . . Also, the order must state that the certified question was expressly
       reserved as part of a plea agreement, that the State and the trial judge consented to
       the reservation and that the State and the trial judge are of the opinion that the
       question is dispositive of the case. . . . No issue beyond the scope of the certified
       question will be considered.

Id. at 650; see also State v. Pendergrass, 937 S.W.2d 834, 836-37 (Tenn. 1996); State v. Irwin, 962
S.W.2d 477, 478-79 (Tenn. 1998). The prerequisites for the consideration of the merits of a certified
question of law as required by Preston having been met, we begin our analysis of whether the search
warrant was invalid under Stinnett.

       The search warrant described the premises to be searched as follows:
       200 Lambuth Boulevard is a multi dwelling made of wood construction[,] white in
       color with a gray shingle roof, and a white front door and gray storm door on the west
       side of the residence. The residence is situated on the east side of Lambuth
       Boulevard facing west with the numbers “200” clearly marked on the west side of the
       apartment next to the front door.

The house is situated on the corner of Gordon Street and Lambuth Boulevard. The front of the house
faces south and is on Gordon Street. The main door to the Defendant’s residence is on the west side
of the house, which is on Lambuth Boulevard, and the numbers “200” hang prominently above the
mailbox that is beside the door. The main door to the adjoining apartment is on the front side of the
house. There is a mailbox by this door.

       The Defendant testified that the apartment next to his has an address on Gordon Street, while
his apartment is 200 Lambuth Boulevard. Inside the house, the two apartments were completely
separated by a wall and one door. The Defendant stated that when the police were executing the
warrant, he heard officers open the door leading to the adjoining apartment. On cross-examination,
the Defendant admitted that the door on the west side of the house, through which the police came
when they searched the apartment, is clearly labeled as 200 Lambuth Boulevard.

        Investigator Tyreece Miller testified that he prepared the affidavit for the search warrant and
also executed the warrant. He indicated in the affidavit that the house in question was a multi-unit
dwelling. He testified that, while the address of the Defendant’s apartment is 200 Lambuth
Boulevard, the address for the adjoining apartment is 255 Gordon Street. Miller stated that the door
to the Defendant’s residence faces Lambuth Boulevard with the address displayed by the door, and
the adjoining residence faces Gordon Street. When Miller and the other police officers searched the
Defendant’s residence, they entered through the door on the west side of the house that is labeled 200
Lambuth Boulevard. On cross-examination, Miller stated that officers “breached” the door
connecting the two residences, but that once the officers saw that the door opened into another
residence, they proceeded no further.




                                                 -3-
        As we have already noted, State v. Stinnett states that “generally a search warrant directed
against a multi[-]unit dwelling is invalid unless it describes the subunit intended to be searched with
sufficient definiteness to exclude the search of an unintended subunit.” 629 S.W.2d at 3. In this
case, the search warrant described the subunit intended to be searched with sufficient definiteness
to exclude the search of an unintended subunit. The warrant only authorized the search of 200
Lambuth Boulevard, where the Defendant lived. The adjoining apartment had a completely different
address, 255 Gordon Street. The warrant also specified that the entrance to the subunit to be
searched was “on the west side of the residence . . . with the numbers ‘200’ clearly marked on the
west side of the apartment next to the front door.” Furthermore, the warrant notified the officers that
the house was a multi-unit structure.

       The Defendant argues that the warrant was invalid because it did not mention or describe the
adjoining unit. However, Stinnett simply requires that “the subunit intended to be searched” be
described “with sufficient definiteness to exclude the search of an unintended subunit.” Id. It does
not require a description of any subunits not to be searched.

        The Defendant also contends that the search warrant was invalid because it failed to delineate
the interior boundaries of each unit. He points out that there is no description in the warrant of
which rooms comprise 200 Lambuth Boulevard. As we have already mentioned, the apartments
were separated by a wall and one door. However, for the officers to be able to describe in detail the
layout of the interior of each subunit when obtaining the search warrant, it would be necessary for
them to view the interior of the premises. The requirement that the search warrant describe with
definiteness the place to be searched does not entail a precise description of the interior layout of the
residence.

        Finally, the Defendant points to the fact that the officers opened the door connecting the
Defendant’s apartment with the adjoining unit as evidence that the search warrant did not sufficiently
describe the premises to be searched so as to exclude all others. While the opening of the door may
have constituted an illegal search of the adjoining apartment, it does not render the search warrant
for the Defendant’s apartment invalid. The warrant states the address of the Defendant’s unit, which
was completely different from the adjoining unit. The warrant also describes the door entering the
Defendant’s residence, which is on the west side of the house. The warrant indicates that the house
is a multi-dwelling structure. The police officers were on notice that they were authorized to search
only the area behind the door marked 200 Lambuth Boulevard. For these reasons, we find that the
search warrant was valid.

        The judgment of the trial court is affirmed.



                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE



                                                  -4-